DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Appeal Brief filed on 12 November 2021 and the appeal conference held in response on 23 March 2022 with conferees Robert Beausoliel and Zhengxi Liu, and the decision therein to not proceed to the PTAB based on the Final Rejection mailed 06 August 2021 and Applicant’s arguments in response thereto. 
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In view of the Appeal Brief filed on 12 November 2021, an appeal conference was held on 23 March 2022, during which it was determined that Patterson (US 2006/0020607 A1) does not disclose the features of independent claims 1, 9, and 14. Specifically, the appeal conference panel agreed that Patterson did not disclose the features argued in argument 1 on pages 6-8 of 
Regarding the bit vectors, further search and review has uncovered other art to read on the features of argument 1. Kusumura (WO 2010061537 A1) discloses a bit vector where each bit corresponds to a respective document in a set of documents of area C[i][j], and the bit value indicates whether the document has one or more words in the same area C[i][j] (¶584), the area C[i][j] representing the set of words from an input query and the document area list (¶535). Thus each bit vector represents a set of terms, and each bit representing a different document and whether it has a term from the set therein, like as claimed.
Sutter (US 6,513,032 B1) also discloses retrieving a plurality of bit vectors, where each bit vector represents a term or terms (e.g. in the case of multi termed categories), each bit corresponds to a different document, and the bit value indicates whether the document has the term(s) represented by the bit vector (Fig. 2, 7-8; Col. 8, Lines 21-56; Col. 9, Lines 3-18).
Forman (US 9,396,254 B1)(cited in IDS filed 06/13/2019) similarly discloses representing a set of documents for matching as bit vectors where each bit vector represents a term and each bit represents a document and whether it has the term or not (Col. 3, Lines 35-44).
	 Thus the newly identified prior art teaches or renders obvious the claimed features of the argued “accessing” step.
(Kusumura, ¶610; Patterson, [0088]-[0090]), and thus could broadly read on the claimed predicting step utilizing the bit vectors, the prior art does not disclose or render obvious utilizing the result of the determination to then select a strengthening row bit vector to reduce the number of possible matching documents as claimed in independent claims 1, 9, and 14. The Office agrees at least with Applicant’s arguments with respect to argument 3 on pages 11-12 that Patterson does not disclose this feature, nor does the other prior art of record disclose or render obvious this feature when taken as a whole with all other features of the claimed invention.
	Accordingly, these features, together with the other limitations of the independent claims 1, 9, and 14 are novel and non-obvious over the prior art of record. The dependent claims 2-8, 10-13, and 15-20 being definite, enabled by the specification, and further limiting to the independent claim 1, 9, and 14, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kataoaka et al. (US 2010/0131475 A1) discloses bit strings where each bit represents a different document and the bit string represents characters and terms such that each bit value indicates whether the document has said terms (Fig. 5; [0090]; [0091]).
Doerre et al. (US 2006/0143171 A1) discloses using bit vectors to find matching documents to a text search query, wherein each bit vector represents a set of documents having an index term (Abstract; [0010]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/James E Richardson/Primary Examiner, Art Unit 2167